05/25/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA

                                  No. DA 20-0176

STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

NATALIE AMANDA RICH,

             Defendant and Appellant.

                            GRANT OF EXTENSION

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to and

including June 26, 2021, within which to prepare, serve, and file its response brief.




BF                                                                     Electronically signed by:
                                                                          Bowen Greenwood
                                                                      Clerk of the Supreme Court
                                                                             May 25 2021